Stow, C. J.
The declaration in this case, which is in assump-sit, contains two counts : the first, a special one, on a written guaranty ; the second, the common indebitatus assumpsit for money, work, labor and goods. To this declaration the defendant demurred generally. The demurrer was overruled by the late district court, and to reverse this decision this writ of error is brought.. Whatever may be said of the first count of the declaration, there can be no doubt that the second is good; and the demurrer being to the whole declaration, it is well settled that it is not available, although had it been confined to the first count it might, perhaps, have been sustained. On this pomt, however, we give no opinion.-
Judgment affirmed.